10 N.Y.3d 915 (2008)
892 N.E.2d 385
862 N.Y.S.2d 321
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
ANDREW PACKER, Respondent.
Court of Appeals of the State of New York.
Decided June 25, 2008.
*916 Robert M. Morgenthau, District Attorney, New York City (Eric Rosen and Sheryl Feldman of counsel), for appellant.
Legal Aid Society, New York City (Ellen Dille of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
The court's determinationthat defendant's consent was involuntarily given because it was insufficiently distinguishable from the illegal friskfinds record support. The People's contention that the court applied an erroneous legal standard is unavailing.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.